Citation Nr: 1641214	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-10 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) with night sweats.

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to service connection for hypertension, claimed as high blood hypertension.  

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for a throat growth.

6.  Entitlement to service connection for bipolar disorder, claimed as bipolar behavior.

7.  Entitlement to service connection for sores/keloids of the head/scalp.

8.  Whether new and material evidence has been received to reopen a claim for service connection for a right eye disability, to include no light perception and optic nerve atrophy.

9.  Service connection for a right eye disability, to include no light perception and optic nerve atrophy.

10.  Entitlement to special monthly pension based on the need for aid and attendance.

11.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to August 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, a September 2010 rating decision of the VA Pension Center in Milwaukee, Wisconsin, and from October 2010 and February 2014 rating decisions of the RO Montgomery, Alabama.

The issues of entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD with night sweats, entitlement to service connection for a right eye disability, to include no light perception and optic nerve atrophy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not exhibit active malaria or residuals such as liver or spleen damage.

2.  Hypertension is not related to service and did not manifest within one year of separation.  

3.  Erectile dysfunction is not related to service.

4.  The Veteran does not suffer a current throat growth disability.

5.  Any current bipolar disorder is already service-connected as an acquired psychiatric disability.

6.  The Veteran does not suffer from current sores or keloids of the head or scalp.

7.  Evidence received since a March 1985 final denial relates to an unestablished fact, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a right eye disability, to include no light perception and optic nerve atrophy.

8.  The Veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less; is not a patient in a nursing home because of mental or physical incapacity; and does not show a factual need for aid and attendance. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2015).

2.  The criteria for service connection for hypertension, claimed as high blood hypertension, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for a throat growth have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for separate service connection for bipolar disorder, claimed as bipolar behavior, have not been met and is dismissed.  38 U.S.C.A. §§ 1101, 1110, 5107, 7105(d)(5) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for sores/keloids of the head/scalp have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  Evidence received since a final March 1985 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a right eye disability, to include no light perception and optic nerve atrophy, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

8.  The criteria for special monthly pension based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. § 3.351 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated September 2009, December 2009, May 2010, and July 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security Administration records and private medical records identified by the Veteran.  

The Veteran has not been provided with a VA examination regarding the issues decided herein.  As to malaria, the Board finds that the Veteran's extensive medical treatment records, including an examination conducted by the Social Security Administration, were adequate to find no indication of active malaria or malaria residuals.

As to the Veteran's service connection claims, VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As to the Veteran's hypertension and erectile dysfunction, the Board below finds that there is no indication in the record that these disabilities are associated with service.  As to a throat goiter, bipolar disorder, and sores/keloids of the head/scalp, the Board finds no evidence of a current disability or the symptoms thereof.  VA therefore has no duty to provide a medical examination.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Malaria

The Veteran appeals the denial of a compensable rating for malaria.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Malaria is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6304.  A total schedular rating of 100 percent is warranted for malaria as active disease.  Active disease and relapses must be confirmed by the presence of malarial parasites in blood smears.  Inactive disease can be rated for residuals such as liver or spleen damage under the appropriate diagnostic code.

The Board finds that a compensable rating is not warranted for malaria.  Ratings are available for active malaria or residuals such as liver or spleen damage.  There is no evidence in the Veteran's extensive medical records or in his statements of any such manifestations, or indeed any manifestations at all.  The Board cannot find any indication that the Veteran alleged a worsening of his disability, or even that he filed this claim at all.  For these reasons, the Board finds that a compensable rating is not warranted for malaria.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's malaria.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the Veteran's service-connected malaria currently manifests no symptoms whatsoever, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His appeal suggests no more than that his malaria are more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a compensable rating, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as hypertension and psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran seeks service connection for hypertension.  In his August 2009 claim, the Veteran indicated that his hypertension began in March 1998.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For VA compensation purposes, hypertension means that the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.

Service treatment records do not reflect any symptoms of or treatment for hypertension.  At his December 1965 pre-induction examination, his blood pressure was measured at 116/72.  At his July 1968 separation examination, his blood pressure was measured at 120/60.  No blood pressure disability was noted at either examination.

At a November 1984 VA optical examination, the Veteran denied a history of hypertension.

VA treatment records reflect that in in November 2002 and again in November 2003 the Veteran was treated for uncontrolled hypertension.  In March 2005 the Veteran was treated for essential hypertension.  His blood pressure had recently increased despite his compliance with his medication, and his prescription was thus changed.  He continued treatment for essential hypertension in June and July of 2006.

In March 2011 the Veteran underwent a general medical examination related to his claim for disability benefits from the Social Security Administration.  His blood pressure was measured at 158/100 and he was diagnosed with hypertension, not well controlled.

VA treatment records reflect that in March 2011 the Veteran was diagnosed with uncontrolled hypertension and prescribed medication.

The Board finds that the evidence weighs against a finding that hypertension is related to service or manifested within one year of separation.  The Veteran's claim indicated that his hypertension began in March 1998, and there are no medical records or any other evidence to suggest that it arose before that date.  Nor is there any indication that hypertension was caused by service.  Rather, the Veteran's physicians have diagnosed essential hypertension multiple times, with no indication of a known cause, in-service or otherwise.  The Board further notes that hypertension is not a disability with a known relationship to herbicide exposure, and there is no evidence in the record to indicate such a relationship in the case of the Veteran.  38 C.F.R. § 3.309(e).  For these reasons, the Board finds that the evidence weighs against a finding that hypertension is related to service or manifested within one year of separation, and service connection must therefore be denied.

Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  In his August 2009 claim, the Veteran indicated that his erectile dysfunction began in March 1998.

Service treatment records do not reflect any symptoms of or treatment for erectile dysfunction, and no such disability was noted at his July 1968 separation examination.

VA treatment records reflect that in March 2005 the Veteran reported erectile dysfunction.  His physician believed that it was possible that this was caused by his hypertension medication.  Because his physician also changed his hypertension medication for its failure to control hypertension, no further treatment was offered for erectile dysfunction.

In a September 2009 statement, the Veteran indicated that his erectile dysfunction was related to service, but he did not explain how.

VA treatment records reflect that in March 2011 the Veteran reported erectile dysfunction and was prescribed medication.

The Board finds that the evidence weighs against a finding that erectile dysfunction is related to service.  The Veteran's claim indicated that his erectile dysfunction began in March 1998, and there are no medical records or any other evidence to suggest that it arose before that date.  The only evidence that the Veteran's erectile dysfunction was caused by service is his own conclusory statement in September 2009, which gave no explanation for the relationship.  The only possible cause of erectile dysfunction suggested by the Veteran's medical records is his hypertension medication, but because the Board herein denies service connection for hypertension, service connection on a secondary basis is not available.  The Board further notes that erectile dysfunction is not a disability with a known relationship to herbicide exposure, and there is no evidence in the record to indicate such a relationship in the case of the Veteran.  38 C.F.R. § 3.309(e).  For these reasons, the Board finds that the evidence weighs against a finding that erectile dysfunction is related to service, and service connection must therefore be denied.

Throat Growth

The Veteran seeks service connection for a throat growth.  In a September 2009 statement, the Veteran stated that he had a growth in his throat surgically removed in 1971.  He stated that this growth was related to exposure to Agent Orange.

Service treatment records do not reflect any symptoms of or treatment for a throat growth, and no such disability was noted at his July 1968 separation examination.

VA treatment records reflect that in August 2010 the Veteran was treated for several bouts of swelling under his left jaw which spontaneously resolved as he was driving to the emergency room.  He was diagnosed with a possible salivary duct stone.

In March 2011 the Veteran underwent a general medical examination related to his claim for disability benefits from the Social Security Administration.  No throat abnormalities were noted.  Mucous membranes were moist, pink, and without inflammation or lesions.  There were no masses or tenderness in the neck.

The Board finds that the evidence weighs against a finding of a current throat growth disability.  The Veteran has stated that he had a throat growth surgically removed in 1971.  He has not identified any residuals of this growth, and there is no indication of such growth or residuals in any of his extensive medical records.  The Veteran experienced a possible salivary duct stone in August 2010, but there is no indication that such stone was a chronic disability or relevant to the Veteran's claim.  In March 2011, the Veteran was examined and found to have no throat abnormalities.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that the evidence weighs against a finding of a current throat growth disability, and service connection is therefore denied.

Bipolar Disorder

The Veteran seeks service connection for bipolar disorder, claimed as bipolar behavior.

Service treatment records do not reflect any symptoms of or treatment for bipolar disorder, and no such disability was noted at his July 1968 separation examination.

The Veteran underwent a VA examination in November 1984.  He reported intermittent periods of depression since separation from service.  The examiner found no evidence of psychosis past or present, and diagnosed no psychiatric impairment.

In his extensive treatment records for his mental health problems, the Veteran has never been diagnosed with bipolar disorder.  The only evidence regarding such a disability is a September 2009 statement, in which it appears the Veteran stated that he suffers bipolar behavior due to exposure to Agent Orange.

The Board finds that any bipolar disorder which the Veteran currently suffers is already service-connected. Indeed, the Veteran is already service-connected for an acquired psychiatric disability, to include PTSD.  A claim for one acquired psychiatric disability is construed as a claim for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As there is no evidence that the Veteran has separate psychiatric disabilities with distinct causes, the Board finds that any bipolar disorder which the Veteran currently suffers is already service- connected.  Under the circumstances, as the claim fails to allege any specific error of fact or law, service connection for bipolar disorder is dismissed. 38 U.S.C.A. § 7105(d)(5).

Sores/Keloids

The Veteran seeks service connection for sores/keloids of the head/scalp.  In a September 2009 statement, the Veteran reported exposure to Agent Orange that caused sores on his head and scalp in service.  He stated that these sores turned into keloids that he currently suffered from.

Service treatment records do not reflect any symptoms of or treatment for sores or keloids, and no such disability was noted at his July 1968 separation examination.

In March 2011 the Veteran underwent a general medical examination related to his claim for disability benefits from the Social Security Administration.  His head was noted to be normocephalic without scalp lesions.  There was no parotid or submaxillary gland enlargement or tenderness.  The Veteran denied rash or itching, and on examination there was no abnormal pigmentation, rash, or other lesions.

The Board finds that the evidence weighs against a finding of current sores or keloids of the head or scalp.  The Veteran's March 2011 Social Security examination explicitly found no such disabilities, and there is no indication whatsoever of such a condition in the Veteran's extensive medical records.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For these reasons, the Board finds that the evidence weighs against a finding of a current sores or keloids of the head or scalp, and service connection is therefore denied.

Right Eye Disability

The Veteran seeks to reopen his prior claim for service connection for a right eye disability.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's original claim for service connection was denied in a March 1985 rating decision, based on the Veteran's refusal to complete an examination.  Specifically, at his November 1984 VA examination, he refused to allow pupillary dilation for a dilated fundus examination, and for this reason the examiner was unable to give an opinion.  Given that he agreed that he would return for a dilated fundus examination at a later date when he was able to arrange transportation, the Board presumes that this refusal was based on his inability to drive himself home after dilation.  No subsequent examination was ever scheduled and the claim was denied.  The Veteran did not appeal this decision and no evidence was submitted within one year of notice of the decision.  The Board therefore finds that the March 1985 decision became final.

A subsequent claim to reopen was denied in a June 2004 rating decision on the grounds that new and material evidence had not been submitted.  In an October 2004 statement, however, the Veteran stated, "My eye injuries were noted in my health records.  I am appealing the decision made by you in February 2004."  The RO did not respond to this apparent notice of disagreement.  While the Veteran failed to identify the correct date of the rating decision, the Board finds that it nevertheless kept the June 2004 decision from becoming final, as the Veteran was never informed that his attempt to disagree was inadequate.

Evidence submitted since the final March 1985 denial of the Veteran's claim includes a statement received in August 2010 in which the Veteran reported that his eyesight started fading after engaging in a firefight in Vietnam when he was thrown into or out of a bunker.  He stated he woke up in military hospitals in the Philippines and Japan.

VA treatment records reflect that in October 2012, the Veteran had his eyes checked.  He reported that he lost his right eye vision after falling through a bunker in Vietnam.  His left eye distance vision was 20/30.  He was diagnosed with refractive error and traumatic optic atrophy of the right eye.

Given that the March 1985 decision was denied based on the VA examiner's inability to offer an opinion as to the cause of the Veteran's eye disability, the Board finds that the Veteran's October 2012 diagnosis of traumatic optic atrophy constitutes new and material evidence sufficient to reopen the Veteran's claim for service connection.  Such a diagnosis relates to the unestablished fact of whether the Veteran's current disability is related to the suspected retinal hemorrhage noted in service in January 1968.  Accordingly, the criteria for reopening entitlement to service connection for a right eye disability are met.  The merits of that reopened issue are addressed in the remand section of this decision.

Special Monthly Pension

By a June 2004 rating decision, the Veteran was deemed eligible for nonservice-connected pension.  The Veteran now claims special monthly pension based on a need for aid and attendance.

Special monthly pension based on the need for aid and attendance is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. § 3.351.

The Board finds that special monthly pension is not warranted.  Special monthly pension based on a need for aid and attendance is warranted for blindness or near-blindness in both eyes.  As discussed in the section addressing the Veteran's right eye disability, in October 2012 the Veteran's left eye distance vision was measured at 20/30.  Blindness in the right eye alone is not sufficient to warrant special monthly pension.  Furthermore, there is no evidence indicating that the Veteran resides in a nursing home or has a factual need for aid and attendance.  For these reasons, the Board finds that special monthly pension is not warranted.  This denial does not rule out the possibility of special monthly compensation based on blindness should the Veteran's remanded service connection claim be granted.


ORDER

A compensable evaluation for malaria is denied.

Service connection for hypertension, claimed as high blood hypertension, is denied.

Service connection for erectile dysfunction is denied.

Service connection for a throat growth is denied.

Service connection for bipolar disorder, claimed as bipolar behavior, is dismissed.

Service connection for sores/keloids of the head/scalp is denied.

New and material evidence has been presented, and the claim for service connection for a right eye disability, to include no light perception and optic nerve atrophy, is reopened; the appeal is granted to this extent only.

Special monthly pension based on the need for aid and attendance is denied.

REMAND

PTSD

The Veteran seeks a rating in excess of 30 percent for PTSD with night sweats.

Diagnostic Code 9411 of 38 C.F.R. § 4.130 specifically addresses PTSD; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, the Veteran's current 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32.).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

VA treatment records reflect that in November 2009 the Veteran reported feeling anxious for about two to three weeks.  In that time he had been unable to work at his job.  He reported isolating himself in his house, daily nightmares with night sweats, and constant hypervigilance.  He was diagnosed with PTSD, moderate to severe recurrent major depressive disorder without psychosis, and rule-out cognitive disorder.  He was assigned a GAF score of 45.  In follow-up appointments in December 2009, he exhibited vague paranoia of flashbacks, nightmares, and feelings that he might lose control without a specific plan.  He reported a loss of motivation to do things.

The Veteran underwent a VA examination in August 2010.  He reported that he no longer communicated with his family members.  He stated that he was not in current treatment because his doctors wanted him to attend group therapy, and discussions of combat made him uncomfortable.  He reported sleep difficulties, nightmares, cold sweats, and racing heart.  Objective psychological testing precluded a conclusive diagnosis, making the current nature and severity of the Veteran's impairment unclear.  The examiner diagnosed chronic PTSD by history and assigned a GAF score of 75.  The examiner recommended an additional examination in 36 months.

VA treatment records reflect that in November 2010 the Veteran reported both that he had been unable to work for the past year and his only contact had been with dogs.  He further reported that he had been unable to attend group meetings as they had upset him for days.  His psychiatrist noted severe depression and anxiety complicated by multiple medical problems, great difficulty leaving the house, and an inability to tolerate being around others.

In February 2011, the Veteran underwent a psychological evaluation related to his claim for disability benefits from the Social Security Administration.  He reported thoughts of hurting others, mood swings, and avoidance of other people.  His mood was average and he demonstrated a normal range of affect.  There were no inadequacies of appearance, behavior, speech, sensorium and cognition, concentration and attention, memory, fund of information, abstraction, thought processes, thought content, judgment, or intelligence.  His insight about his difficulties or what could be done about them was below average.  He was diagnosed with rule-out PTSD and assigned a GAF score of 72.

In March 2011 the Veteran underwent a general medical examination related to his Social Security benefits claim.  The examiner noted the Veteran's PTSD history.  The Veteran denied mood changes, depression, suicidal ideation, nervousness, anxiety, difficulty concentrating, or difficulty sleeping.  On examination he was cooperative, alert, and oriented to time, place, and situation.  He did not appear depressed or anxious and had no communication deficits.  His memory was intact and he had good insight and cognitive function.  The examiner diagnosed PTSD and no other mental health disabilities, and did not note any mental health difficulties in the evaluation of the Veteran's employability.

VA treatment records reflect that in April 2014 he reported depression and anxiety since Vietnam.  He reported serious anxiety and depressed mood and will not leave the house for several days.  He stated he did not trust himself to be in control of his emotions.  He reported sleep difficulties and waking up in the night sweating, which he believed was the result of nightmares he could not recall.  His psychologist diagnosed PTSD and major depressive disorder, judging the Veteran to be experiencing moderate levels of emotional distress.  There was no reported history of psychotic symptoms, hallucinations, or paranoia.  In May and June of 2014 he reported depression and anxiety with mood and sleep difficulties.  He reported improvement since April and declined additional counseling.  He was diagnosed with PTSD, as well as with adjustment disorder with mixed anxiety and depressed mood based on non-service-related family and legal issues.

The Board finds that the August 2010 VA examination was inadequate to evaluate the Veteran's PTSD.  The examiner refused to offer any opinion whatsoever due to inconclusive objective testing, and went so far as to recommend that the Veteran be reexamined.  Given the highly variable assessments offered by the Veteran's mental health treatment providers, the Board agrees that such reexamination is necessary, and thus remands the Veteran's claim.

Right Eye Disability

The Board herein reopens the Veteran's service connection claim for a right eye disability.

As explained above, the Veteran's service treatment records reflect that in January 1968 he had a suspected right eye retinal hemorrhage.  A VA examination in therefore necessary to determine whether the Veteran's current blindness is related to the symptoms exhibited in service.

TDIU

Finally, the Board notes that as the issue of entitlement to TDIU is inextricably intertwined with the Veteran's claims for service connection and an increased evaluation, it too must be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Schedule the Veteran for a VA examination to determine the level of severity of his acquired psychiatric disability.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The claims file must be reviewed by the examiner.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Schedule the Veteran for a VA examination for his right eye disability.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any right eye disability and offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service, with specific reference to any relationship with the suspected right eye retinal hemorrhage noted in January 1968.     

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


